Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-8, 10-12, 15, 16, 18-21, 26, 34, 35, 37, 38, 40, 41, 43, 50, 54, 57, 59, 66, and 67 are currently pending.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group 1, claim(s) 1, 2, 5, 6, 7, 21, 26, 34, and 35, drawn to a host cell comprising nucleic acid encoding a target protein, N-glucosyltransferase (NGT), and a glycosyltransferase/galactotransferase.
	Group 2 claim(s) 1, 2, 5, 6, 7, 21, 26, 34, and 35 plus 8, 10, 11, and 37, drawn to a host cell comprising nucleic acid encoding a target protein, N-glucosyltransferase (NGT), and a glycosyltransferase/galactotransferase plus sialyltransferase
3, claim(s) 1, 2, 5, 6, 7, 21, 26, 34, and 35 plus 12, 15 ,16, and 38, drawn to a host cell comprising nucleic acid encoding a target protein, N-glucosyltransferase (NGT), and a glycosyltransferase/galactotransferase plus polysialyltransferase
	Group 4, claim(s) 1, 2, 5, 6, 7, 21, 26, 34, and 35 plus 18, 19, and 20 drawn to a host cell comprising nucleic acid encoding a target protein, N-glucosyltransferase (NGT), and a glycosyltransferase/galactotransferase.plus CMP-New5Ac .
	Group 5, claim(s) 40, 41, 43, 50, 57, and 59, drawn to a sialylated or polysialylated protein
	Group 6, claim(s) 54, drawn to a method for treating disease with glycosylated, sialylated, or polysialylated proteins.
	Group 7, claim(s) 66, drawn to a method for producing glycosylated target proteins on a host cell lacking oligosccharyltransferase (OST).
	Group 8, claim(s) 67, drawn to a method for producing glycosylated target proteins  on a host cell comprising culturing the host cell with a target protein and NGT.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The host cells of Group 1, 2, 3, and 4 differ in composition, that is, the addition of Group 1 differs from the host cells of Groups 2, 3, and 4 because these groups comprise additional enzymes that differ in structure and function one from the other. Therefore, the special technical feature of Group 1 is altered in Groups 2, 3, and 4.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Applicants elect Group 1, then Applicants must also elect:
In Group 5, a species from which NGT is obtained; and
In Claim 7, a species from which galactosyltransferase is obtained;

If Applicants elect Group 2, then Applicants must also elect:
In Group 5, a species from which NGT is obtained;
In Claim 7, a species from which galactosyltransferase is obtained; and
In Claim 11, a species from which the sialyltransferase is obtained

If Applicants elect Group 3, then Applicants must also elect:
In Group 5, a species from which NGT is obtained;
In Claim 7, a species from which galactosyltransferase is obtained; and
In Claim 16, a species from which the polysialyltransferase is obtained.

If Applicants elect Group 4, then Applicants must also elect:
In Group 5, a species from which NGT is obtained; and


If Applicants elect Group 5, then Applicants must also elect:
In Claim 40, whether the proteins are sialylated or polysialylated.
In Claim 41 and 43, whether the proteins are glycosylated, sialylated, or polysialylated, wherein the species election of claim 40 and 41/43 should be the same if both Claims 40 and 41 are to be examined. See also the kit of Claim 57 or 59.

If Applicants elect Group 6, then Applicants must also elect:
In Claim 54, whether the glycosylated, sialylated, or polysialylated will be administered to treat disease. 


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claim is generic.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656